Citation Nr: 1518449	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to June 2005.  The Veteran had subsequent service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that the AOJ denied the Veteran's TDIU claim on the grounds that the Veteran was presently a member of a Reserve unit and performed weekend drills from 2009 through 2012.  See July 2013 Statement of the Case, pg. 13.  The Veteran's performance of weekend drill during these years is corroborated by several VA Forms 21-8951-2 received in December 2012.  However, a May 2010 personnel record, submitted by the Veteran in August 2013, indicates he was found medically disqualified for retention in the Army Reserves.  As it is unclear what the status of the Veteran's Reserve service was for this period and the basis for his medical disqualification, his complete personnel records and service treatment records for his Reserve service should be obtained.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was last afforded VA examinations for his service-connected chronic lumbar strain and PTSD disabilities in February 2009 and March 2011, respectively.  Once additional records have been obtained, additional examinations should be conducted to provide information concerning the functional impairment that results from the service-connected disabilities.

Lastly, a June 2008 VA medical record noted that the Veteran would be referred to a VA Employment Specialist if he was unable to obtain employment on his own.  As the record suggests the Veteran is currently unemployed, the AOJ should determine whether the Veteran has sought Vocational Rehabilitation benefits, and if so, obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and any outstanding service treatment records from his service with the Army Reserves from all appropriate sources, including but not limited to the Veteran's unit and the National Personnel Records Center (NPRC) or the Records Management Center (RMC) as well as any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the electronic file.

2.  Obtain any outstanding VA medical records pertaining to the Veteran's service-connected chronic lumbar strain and PTSD disabilities and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

3.  Determine whether the Veteran has sought VA Vocational Rehabilitation benefits.  If so, obtain and associate the Veteran's Vocational Rehabilitation file with the Virtual VA or VBMS file.  See VA treatment records dated in June 2008.

4.  Thereafter, schedule the Veteran for a VA examination(s) with appropriate examiners to determine the severity of his service-connected disabilities: PTSD, rated 70 percent disabling, and chronic lumbar strain, rated as 40 percent disabling.

The examiner should describe in detail the current status of the Veteran's service-connected disabilities, to include specific discussion of the disabilities' effects on the Veteran's functional impairment as they may relate to his ability to perform tasks in a work setting.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




